                                         EPSTEIN SACKS PLLC
                                          ATTORNEYS AT LAW
                                         100 LAFAYETTE STREET
                                                 SUITE 502
                                          NEW YORK, N.Y. 10013
                                               (212) 684-1230
                                                                    BENNETT M. EPSTEIN: (917) 653-7116
                                                                    SARAH M. SACKS: (917) 566-6196




                                                                    June 8, 2021
       Hon. John P. Cronan
       United States District Judge
       Southern District of New York
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl Street
       New York, NY 10007


       Filed by ECF

                                        United States v. Gabriel Caballero
                                                21 Cr. 253 (JPC)

       Dear Judge Cronan:

               We represent the defendant Gabriel Caballero under the Criminal Justice Act. We write to
       respectfully request a one-day modification to Mr. Caballero’s bail conditions so that he can take
       his son to the Nickelodeon Universe Theme Park in East Rutherford, New Jersey this Thursday,
       June 10, 2021, to celebrate his son’s 10th birthday. Currently, Mr. Caballero’s bail conditions
       include a curfew, location monitoring and his travel is restricted to the Southern and Eastern
       Districts of New York. We respectfully request that the Court modify the travel restrictions portion
       of his bail for this Thursday only. We have discussed this request with the Government and pretrial
       services, neither of whom have any objection to this request.


                                                                             Respectfully submitted,
This request is granted.

SO ORDERED.
                            ___________________________
Date: June 8, 2021          JOHN P. CRONAN
      New York, New York    United States District Judge
